Title: To George Washington from William Imlay, 1 August 1789
From: Imlay, William
To: Washington, George



Sir
Hartford [Conn.] August 1st 1789

I did myself the honor of writing to your Excellency the 15th Ulto expressing my desire to be continued in public office; since which, I have been favored with the enclosed Letters from Jeremiah Wadsworth Esqe and the Commissioners of the Board of Treasury; which I take the liberty to Transmit to your Excellency, in addition to the Testimonials contained in my former Letter. With great Respect I have the honor to be—Sir, Your Excellency’s, Very Humble and Obedient Servant

Wm Imlay

